IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DONTÁ VICKERS,                          §
                                          §
        Defendant Below,                  §   No. 250, 2017
        Appellant,                        §
                                          §   Court Below: Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   Cr. ID No.: 1308012233 (S)
                                          §
        Plaintiff Below,                  §
        Appellee.                         §

                           Submitted: January 10, 2018
                           Decided:   January 24, 2018

Before STRINE; Chief Justice, VALIHURA, and SEITZ, Justices.

                                   ORDER

      This 24th day of January, 2018, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of

the Superior Court should be affirmed on the basis of and for the reasons stated

in its May 18, 2017 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.



                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice